Title: John Adams to Abigail Adams, 28 December 1795
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Monday Morning Decr 28. 1795
          
          I have just recd from the P. Office your Letter of the 20th. by Brisler who went to carry one for you— I write by every Post i.e by Mondays and Thursdays which are the only ones on which Mails are made up for any Place beyond N. York, and the only ones on which Letters arrive here from any Place beyond that City.
          Mrs Adams your new Daughter behaves prettily in her new Sphere— I dined with them one day and promised, to take my Lodgings with them the next time— Mrs Adams shewed me an elegant bed which she politely said she had made up for me. As to the details in which you Say the Ladies excell Us, I have not Patience— I who have the Patience of Job, have not Patience to write Letters in the style of Grandison & Lovelace.
          You would admire to see with what Serenity & Intrepidity I commonly Sett and hear— Not all the Froth can move my Contempt not all the Sedition Stirr my Indignation, nor all the Nonsense and Delirium excite my Pity. If Dignity consists in total Insensibility I believe my Countenance has it. B. however tells me he can always perceive when I dont like any Thing. It must be by reasoning from what he knows to be my Opinions. My Countenance shews nothing for the most part.— Sometimes I believe it may be legible enough.
          The Reflexions upon Peace by Madam De Stael are not here.
          
          The President and Presidentess always send their Regards to you.— Madam invites you to come next Summer to Mount Vernon and visit the Fœderal City— I am almost afraid to write it to you for fear it should turn your head and give you thoughts and hopes of accepting the Invitation. I told Madame La Presidante, that after the Year 1800 when Congress should sett at Washington And that City become very great I thought it not impossible that You & Your sister Cranch might seriously entertain such a Project, for the sake of making a Visit to Mount Vernon as well as seeing Mrs Cranches Grand Children.—
          Always write me how Mrs Brisler & her Children are. It makes the good Mans Countenance shine so bright when I tell him of it, that I take a great Pleasure in reading these Paragraphs to him.
          My Mother I am anxious to hear of— My Duty to her and Love Compliments &c &c to whom you please
          always yours
          
            J. A
          
        